                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                            October 03, 2018
                     UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

USOR SITE PRP GROUP,                         §
                                             §
                        Plaintiff,           §
                                             §
vs.                                          §
                                             §         NO. 4:14 -CV-2441
                                             §
A&M CONTRACTORS, INC., et al.,               §
                                             §
                       Defendant.            §
                                             §
                                             §


                  REPORT AND RECOMMENDATION
              FOR SHOW CAUSE HEARING ON SANCTIONS

      This matter was scheduled for court-ordered mediation on September 25,

2018. Orders, ECF No. 4519, 4521. Plaintiff, eight other Defendants, and their

counsel appeared. Defendant Sbarro LLC (“Sbarro”) failed to appear. Based on the

circumstances, this Court recommends Sbarro be held in contempt or otherwise

sanctioned for its failure to appear at the mediation unless it can show why such

orders are unjust under the circumstances.

                                         I.
                                     OVERVIEW
      This case involves the disposal of environmental waste. Plaintiff filed suit on

August 24, 2014, seeking recovery and contribution from hundreds of Defendants

for costs Plaintiff incurred and will incur in the future to study and clean up

hazardous waste at the approximately 18-acre U.S. Oil Recovery Superfund Site
and surrounding areas. Third. Am. Compl. at 11, ECF No. 2795. Plaintiff has

successfully settled claims with numerous parties before litigation and with many

Defendants after litigation was filed.

      On June 20, 2018, the District Judge assigned to this case, Judge Kenneth

Hoyt, held a telephone conference with the parties regarding mediation of the

remaining claims. ECF No. 4474. The District Judge ordered Plaintiff to file a

mediation statement and make pre-mediation offers to each party willing to

mediate. Id. According to Plaintiff’s counsel, Sbarro informed counsel that it was

willing to mediate. On July 20, 2018, Plaintiff filed its mediation statement under

seal. ECF No. 4504. On August 20, 2018, Plaintiff filed its proposed mediation

groupings under seal, which included Sbarro in the second group. ECF No. 4507.

Sbarro did not object to this proposal.

      On August 30, 2018, the District Judge referred the case to the undersigned

Magistrate Judge for mediation. Order, ECF No. 4513. On September 10, 2018 and

on September 12, 2018, this Court entered orders setting mediation for September

25, 2018 and identifying the parties who were to appear at this mediation.

ECF Nos. 4519, 4521. The Court ordered Plaintiff and five Defendants to appear

for a first half-day session, and four Defendants, including Sbarro, to appear at the

second half-day session. ECF Nos. 4519, 4521. In addition, the Court ordered them

each to deliver a confidential mediation statement by September 21 and participate


                                          2
in a pre-mediation conference call on September 24 at 3:00 p.m. ECF Nos. 4519,

4521. All parties, other than Sbarro, submitted mediation statements, participated

in the pre-mediation conference call, and appeared for the mediation with their

counsel.

      Despite receiving the Court’s three orders, Defendant failed to provide the

Court with his mediation statement, failed to join the pre-mediation conference

call, and failed to attend the mediation.

                           II.
      DEFENDANT’S CONDUCT WARRANTS THE IMPOSTION OF
                       SANCTIONS

      A. Rule 16(f) Of The Federal Rules of Civil Procedure Provides For
         Sanctions if a Party Fails to Follow The Court’s Order
      Under Rule 16(f), the court may, on its own motion, issue any just orders if a

party fails to obey a scheduling or other pretrial order. FED. R. CIV. P. 16(f)(1)(c).

The Court may hold a party in civil contempt where there is “clear and convincing

evidence that (1) a court order was in effect, (2) the order required specified

conduct by the respondent, and (3) the respondent failed to comply with the court’s

order.” U.S. v. Woodberry, 405 F. App’x 840, 2010 WL 5186762, at *2 (5th Cir.

Dec. 20, 2010) (affirming finding of civil contempt where attorney failed to appear

at court ordered hearing and failed to notify court she would not appear) (quoting

United States v. City of Jackson, 359 F.3d 727, 731 (5th Cir. 2004)). Likewise, the

court may award sanctions against a party who fails to comply with a court order.

                                            3
See Sabre Group, Inc. v. European American Travel, Inc., 192 F.3d 126, 1999 WL

683863, at *1-2 (5th Cir. 1999) (Fifth Circuit affirmed district court’s sanction of a

party failing to attend court-ordered settlement conference).

      “‘Federal courts have undisputed, inherent power to regulate practice in

cases pending before them.’” Carroll v. Jacques, 926 F. Supp. 1282, 1288 (E.D.

Tex. 1996) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). “This

power originates from ‘the control necessarily vested in courts to manage their

own affairs so as to achieve the orderly and expeditious disposition of cases.’” Id.

(quoting Natural Gas Pipeline v. Energy Gathering, Inc., 2 F.3d 1397, 1406 (5th

Cir.1993), cert. denied, 510 U.S. 1073 (1994)) (internal citations omitted). In

exercising its inherent power, a court can sanction a party for abusing the judicial

process. Id. (citing Chambers, 501 U.S. at 43–44).

      Here, the Defendant failed to comply with, not one, but three court orders.

Defendant failed to comply with the District Judge’s pretrial order to mediate

before the Magistrate Judge. ECF No. 4513. In addition, the Defendant failed to

comply with the Magistrate Judge’s two orders directing it to file a mediation

statement, participate in a pre-mediation call, and mediate on September 25, 2018.

ECF No. 4519, 4521. Defendant never notified the Court it was unavailable and

provided no justification for failing to appear, either before or after the scheduled

mediation. Plaintiff’s counsel and the eight other Defendants’ counsel prepared


                                          4
their mediation statements, participated in the pre-mediation call, and attended the

mediation with their clients.

       Defendant Sbarro and its counsel ignored the Court’s orders. Therefore,

Sbarro’s conduct warrants the imposition of sanctions or a finding of contempt.1

           B. The Court Should Issue A Show Cause Order
       Before sanctioning Defendant, the Court should issue a show cause order as

to why sanctions should not be awarded. Defendant should be required to appear

and explain why the imposition of sanctions would be unjust under the

circumstances. Fed. R. Civ. P 16(f)(1)(c); see, e.g., Sabre Group, 192 F.3d at 127

(finding that court’s various orders that it was contemplating sanctions, and

hearing on sanctions provided due process before the sanctions order was entered);

Carroll, 926 F. Supp. at 1288 (district judge held a show cause hearing and

awarded sanctions under its inherent powers).

                                          III.
                                      CONCLUSION
       The Court recommends that the Court issue a Show Cause Order as to why it

should not sanction Defendant for its failure to appear at the court-ordered

mediation on September 25, 2018.

       The Parties have fourteen days from service of this Report and

1
  Because this was a multiparty mediation, any expenses Plaintiff’s counsel may have incurred
based on the Defendant’s failure to appear at the court-ordered mediation are likely
inconsequential. Consequently, limiting any sanctions to an award of Plaintiff’s attorneys’ fees
would trivialize Sbarro’s behavior.
                                               5
Recommendation to file written objections. 28 U.S.C. § 636(b)(1)(C); Fed. R.

Civ. P. 72(b). Failure to file timely objections will preclude review of factual

findings or legal conclusions, except for plain error. Quinn v. Guerrero, 863

F.3d 353, 358 (5th Cir. 2017).

      Signed at Houston, Texas, on October
                                        er 2, 2018.



                                      ___________________________________
                                        _______________________________
                                             Dena Hanovice Palermo
                                          United States Magistrate Judge




                                       6
